



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Merritt, 2018 ONCA 824

DATE: 20181011

DOCKET: C64941

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dante Merritt

Appellant

Andrew Faith, as duty counsel

Dante Merritt, in person

Hannah Freeman, for the respondent

Heard: October 2, 2018

APPEAL BOOK ENDORSEMENT

[1]

On behalf of the appellant, duty counsel argues that in her charge to
    the jury, the trial judge erred in failing to sufficiently caution the jury
    that the items she listed as linking the appellant to a particular address were
    relevant only to his relationship with the passenger of the vehicle on the
    night in question and did not directly support his identification as the
    driver.

[2]

We do not accept this submission.  In her instructions, the trial judge
    clearly identified the matter she listed as being relevant to the appellants
    link to the vehicle and the passenger.  While it may have been preferable had
    the trial judge added additional cautions, no such cautions were requested. 
    Nor, in our view, did the failure to provide them amount to misdirection or
    non-direction.  On our review of the charge, the jury was sufficiently
    instructed on the issues of identification and circumstantial evidence.  The
    conviction appeal is dismissed.

[3]

The appellant has served the custodial portion of his sentence. 
    The issue in the regard is moot.  We see no basis on which to interfere with
    the length of the driving prohibition.  Leave to appeal sentence is granted;
    the sentence appeal is dismissed.


